DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 8, 2021 has been entered. Claims 1-20 are pending. Claims 1-3 have been amended. Claims 12-20 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (US 2014/0234520 A1; Aug. 21, 2014) in view of Kase et al. (US 2011/0206804 A1; Aug. 25, 2011).
Regarding claims 1, 12-17, and 19-20, Homma discloses a fat composition comprising alpha linolenic acid in an amount from 10 to 50% by mass in the constituent fatty acids ([0014]), thus overlapping the claimed range of 40% by mass or more in claim 1 and 50 to 70% by mass in claim 12. 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Homma teaches a total content of saturated fatty acids encompassing 16 and 18 carbon atoms in an amount of 40% by mass or less ([0018]), Homma fails to specifically teach that the content of the saturated fatty acid having 18 carbon atoms is less than 3% by mass, that the content of the saturated fatty acid having 16 carbon atoms is 0.5 to 4.6% by mass, or that the mass ratio of the saturated fatty acid having 16 carbon atoms to the saturated fatty acid having 18 atoms is 0.1 to 3.5.
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Homma clearly teaches that the amount of total saturated fatty acids having 16 and 18 carbon atoms is 40% or less, and therefore the amount of a saturated fatty acid having just 18 carbon atoms would be less than the total amount of 40%. 

It is well within the ordinary skill in the art to vary the amount of saturated fatty acids having 16 and 18 carbon atoms based upon what is taught by Homma, and therefore, absent a showing of criticality for the claimed range, the instantly claimed amount is merely an obvious variant over the prior art.
Homma additionally teaches that the fat composition can include a diacylglycerol in an amount of 19% by mass or less ([0020] and [0022]), while the instant claim requires a content of diacylglycerols in an amount of 30% by mass or more. 
Kase teaches a fat composition, wherein the fat composition comprises diacylglycerol in a high amount of 50% by mass or more ([0046]), thus falling within the claimed range of 25% by mass or more. 
Kase further teaches that a fat composition having a high diacylglycerol content has physiological actions such as a body fat burning action ([0002]). It would have been obvious to one of ordinary skill in the art to have the diacylglycerol content in Homma be higher as taught by Kase, depending on the desired physiological actions provided by the fat composition. Kase teaches that it is clearly known in the art to have a fat composition comprising a diacylglycerol content within the claimed range and therefore would have been obvious to provide diacylglycerol in the claim range in Homma in order to increase the fat burning action of the fat composition based upon what is taught by Kase. 
Regarding claims 2 and 18, Homma further teaches that the fat composition comprises linoleic acid in an amount of 40% by mass or less ([0017]), thus overlapping the claimed ranges of 5 to 40% in claim 2 and 10 to 20% in claim 18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 3, Homma additionally teaches that the content of oleic acid (C18:1) can range from 21.1 to 57.8% by mass ([0075], Table 2), thus overlapping the claimed range of 10 to 50% by mass. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 4-5, Homma and Kase teach the composition as described above with respect to claim 1. 
Regarding the composition comprising oil obtained by an esterification reaction of fractionated fatty acids derived from a fat or oil with glycerin, the examiner notes that applicant is presenting process limitations in a product claim. 
As stated in MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Regarding claims 6-7, Homma further discloses that the fat composition can be used as a food, feed or beverage ([0044]). 
Regarding claim 8, Homma and Kase teach the composition of claim 1 as described above. 
Kase further teaches that the fat composition is produced by performing an esterification reaction of fractionated fatty acids derived from a fat or oil with glycerin ([0008] and [0017]). 
It would have been obvious to one of ordinary skill in the art to prepare the fat composition of Homma in a similar manner as taught by Kase, wherein an esterification reaction is performed with glycerin, as Kase teaches that such method of production eliminated impurities in order to improve the flavor of the fat composition ([0002]) and therefore such process would provide the same benefits to the fat composition of Homma. 
Regarding claim 9, Homma and Kase further teach that the fractionated fatty acids can be derived from linseed oil ([0024] and [0017]). 
Homma additionally teaches using perilla oil and sacha inchi oil ([0024]).
Regarding claim 10, Kase teaches that the fractionated fatty acids are obtained by hydrolyzing a fat or oil using an enzyme ([0008]), and therefore would have been obvious to obtain fractionated fatty acids in Homma using the method of Kase for the 
Regarding claim 11, Kase further teaches that the esterification reaction of the fractionated fatty acids with glycerin using an enzyme is performed at a temperature of 323 K ([0066]), which is about 50 C, thus falling within the claimed range of 0 to 100 C.
For the same reasons as stated above, it would have been obvious to perform the same method to produce the fat composition of Homma, as Kase teaches that such method produced a suitable fat composition and aids in removing impurities to improve flavor. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 6-13 that the prior art teaches a different composition and method than the claimed invention. Applicant states that the composition of Homma is different as it teaches TAG as the main component, while the claimed invention used DAG as the main component.
This is not found persuasive as the claims do not exclude TAG from being present. The claims are open ended through the use of the transitional phrase “comprising”, thereby allowing additional elements not recited in the claims to be present. Further, specifically claim 1, only requires 30% DAG. 
As stated above in the rejection, Homma teaches DAG in an amount of 19%. Kase teaches DAG in an amount of 50% or more. Kase further teaches that a fat 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be 
Criticality has not been demonstrated for the claimed ranges. As the claimed amount of DAG is well known in the art as taught by Kase, it is well understood, routine and conventional to vary the amount in a fat composition through routine experimentation to arrive at a fat composition having desired amounts and properties as represented by such amounts.
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the different fat components that make up the fat composition as all continue to function predictably as expected.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, as all the claimed components are known in the art in a fat composition, it is not inventive to discover the optimum or workable ranges/ratios through routine experimentation. Applicant can rebut an obviousness rejection regarding optimization of ranges by showing criticality for the claimed ranges/ratios. 
For the reasons stated above, a 103 rejection is maintained.  


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A COX/Primary Examiner, Art Unit 1791